v. HSBC Bank, USA, NA,        Docket No. 57561 (Order Affirming in Part,
                Reversing in Part and Remanding, January 20, 2012). On remand,
                following a hearing, the district court entered an order concluding that
                HSBC provided sufficient documentation because Wells Fargo was acting
                as HSBC's servicer. Appellant now appeals, arguing that insufficient
                documentation was provided to establish the district court's finding.
                              In an appeal from a district court order granting or denying
                judicial review in an FMP matter, this court defers to the district court's
                factual determinations and reviews de novo the district court's legal
                determinations. Edelstein v. Bank of N.Y Mellon,       128 Nev.         , 286
                P.3d 249, 260 (2012). To obtain an FMP certificate, a deed of trust
                beneficiary must: (1) attend the mediation; (2) participate in good faith; (3)
                bring the required documents; and (4) if attending through a
                representative, have a person present with authority to modify the loan or
                access to such person. NRS 107.086(4) and (5); Leyva v. Nat'l Default
                Servicing Corp., 127 Nev. , 255 P.3d 1275, 1278-79 (2011).
                              Having reviewed the briefs and appendix on appeal, we affirm
                the district court's finding that sufficient documentation was presented by
                HSBC. Appellant argues that no document was provided establishing that
                Wells Fargo was acting as servicer for HSBC, but no statute or foreclosure
                mediation rule required production of such a document at the time the
                relevant mediation took place.     See Edelstein, 128 Nev. at n.11, 286
                P.3d at 260 n.11. Based on the district court's finding that Wells Fargo
                acted as servicer for HSBC, the record demonstrates that the required
                documents were provided at mediation. Therefore, the district court




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                           r+-s .
                properly denied the petition for judicial review and sanctions.
                Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.'




                                                                         I
                                                          Douglas


                                                                                      J.
                                                          Saitta


                cc:   Hon. Patrick Flanagan, District Judge
                      Terry J. Thomas
                      Snell & Wilmer, LLP/Las Vegas
                      McCarthy & Holthus LLP/Reno
                      Washoe District Court Clerk




                      'We limit our review on appeal to the issues outlined in our prior
                order of remand. As such, we do not address the other arguments raised
                by the parties in their appellate briefs.



SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A